DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group A, Figs. 1-13, claims 1-5 and 9 in the Telephone Interview on 29 November 2022 is acknowledged.
Claims 6-8 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Telephone Interview on 29 November 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent no. 1,644,377 (Heilbron).
	With regard to claim 1, Heilbron discloses a container (vanity case 20) for dispensing loose powder (page 1, lines 1-4), comprising: (a) a well (unlabeled, defined by surface 36, see Figs. 3-5) defining a central upwardly open well volume having a lower end (Figs 3-5); (b) a container side wall (sidewall 34) laterally surrounding the well (Figs. 3-5) and defining therewith an upwardly closed powder chamber (powder compartment 40) extending circumferentially around the well and having a lower end (Figs 3-5); (c) a bottom member (body portion 22) disposed at a lower end of the well and powder chamber and cooperating therewith to close the central well volume and the lower end of the powder chamber (Figs. 3-5, page 3, lines 103-107), wherein the bottom member and at least a portion of the well are relatively rotatable (page 2, lines 75-82) between a first position in which the well and the bottom member cooperatively prevent passage of powder from the powder chamber to the well (Fig. 3, page 4, lines 87-97), and a second position in which at least one gap opens to permit limited passage of powder from the powder chamber into the lower end of the well volume (Fig. 4, page 4, lines 98-106); and (d) a lid (cover 55), removably closing the upper end of the well, that can be opened (Fig. 1) for permitting a manipulable applicator (powder puff 44) to transport powder from the lower end of the well volume to an application location outside the container (page 3, lines 115-120).

With regard to claim 2, which depends from claim 1, Heilbron discloses the powder chamber contains a quantity of loose powder to be dispensed (powder 42, page 3, lines 103-107).

Allowable Subject Matter
Claims 3-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or suggest the combination of features recited, including a bottom cap in which the bottom member is mounted, the bottom cap being disposed at the lower end of the container side wall with the bottom member facing the lower ends of the well volume and the powder chamber and being threaded on the container side wall such that by relative rotation of the bottom cap and the container side wall the bottom member can be moved back and forth between a first position engaging a lower end of the well to prevent passage of powder from the powder chamber into the well volume and a second position spaced from the lower end of the well sufficiently to define said gap therewith.
Claims 4, 5, and 9 depend from claim 3 and thus include the allowable subject matter thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. patent no. 1,887,333 (Smith) discloses a powder box that includes a wall having apertures which register when a member is in one position relative to an inner wall, and it being possible to move the member relatively to the inner wall to close the apertures in the inner wall.
U.S. patent no. 1,855,399 (Klotz) discloses a powder container adapted to discharge a small amount of powder at a time without danger of compacting the powder.
U.S. patent no. 1,635,326 (Kasdan) discloses a vanity case that includes a powder containing means with an aperture into which powder will automatically feed when a valve is opened by pressure of a powder puff.
U.S. patent no. 1,624,874 (Radley) discloses a vanity case in which powder is held about a member having a central opening to which powder may be directed by the depression of a diaphragm normally closing the opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3799